Title: B. de Cabarrus Jeune to John Adams: A Translation, 8 April 1780
From: Cabarrus, B. de, Jeune
To: Adams, John


      
       Sir
       Bordeaux, 8 April 1780
      
      I have received the letter that your Excellency did me the honor to write of 2 April. I am very grateful for the compliments you were kind enough to bestow on me and the regard that you have for my opinions. I will always be very happy to find occasion to be useful to you.
      
      Your Excellency requested an account of the different qualities of wine in this province. We have numerous varieties, which greatly differ according to the soil from which they come.
      The wines suitable for America are those of the Palus, Mondferrand, Ambés and adjoining areas. They sell this year at from 180 to 240 per tun, each tun composed of 4 barrels, and each barrel containing 250 bottles in Parisian measure. These wines are too harsh and cloudy for ordinary consumption, but will clear up and improve during the voyage to America.
      The wines from Graves are lighter and more delicate, but can also withstand an ocean voyage. They sell this year at 60 to 80 ecus per tun, with some older wine at 400 to 600 per tun.
      The white wines of Graves are highly esteemed and are sold new from 240 to 300 per tun. Those of 3, 4, 5, and 6 years are worth 500 to 800.
      The white wines of Sauterne of the first growth cost, when young, 300 per tun, at which price I have just bought some. Those from 5 to 10 years old sell from 600 to 1,000 per tun.
      The old wines of Medoc, from Haut Brion, St. Julien, or Chateau Margaux and drinkable only after 4, 5, or 6 years would cost 1,200 to 1,800 per tun, depending on the growth. The old wine of Saint Emilion costs 600 to 1,000 per tun. There are some growths that are not so well-known, but which provide excellent wines. The new Medoc wines of this year are a good vintage and are selling at 400 to 600 per tun, but the need to maintain them for 5 or 6 years, until they are drinkable, makes them very expensive. If the wine I had the honor to send your Excellency for his trip and which is the first growth of St. Julien, 1775, was judged good, I could get you more, at 1,500 per tun or 35s per bottle, the price of the glass bottle included. The owner still has about 20 tuns left, which might be sold before receiving your Excellency’s reply. Just give me an idea of the price range within which you are willing to purchase your wines and I will get you the best value, without sacrificing quality.
      The white wines of Sauterne, Preignac, and Barsac are of nearly the same quality and have the taste of liqueur. Through aging, they acquire the flavor and color of Canary Island wines. The white wine from Graves is drier and does not redden like the others, usually having the color of laurel. The wine can be shipped in cases of 50 bottles each, the usual practice for that going to Paris, and in this condition should arrive without being damaged in transit. It will cost 10 to 13 per quintal, depending upon the availability of transportation. In the Entre Deux Mers, the region between the Garonne and Dordogne Rivers, there are many little white wines, sold in the north, at from 50 to 60 ecus per tun, and which would be excellent wines for North America. They taste good and keep for a long time.
      I took the liberty of informing your Excellency of the misfortune which befell my vessel Le Souci at Portsmouth. Mr. Sabatier and Mr. Dupréx, who also were interested in this expedition, may already have spoken to you about it and requested your support in our dispute with Mr. Simeon Deane who supervised the cargo of this vessel. I hope that your Excellency will have the goodness to interest himself in this matter so that justice will be done.
      
       I am, with respect, Sir, your excellency’s very humble and obedient servant,
       De Cabarrus, Jeune
      
     